Order entered March13, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00921-CR

                         NYLON DERAYSHUN HART, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F15-33640-H

                                          ORDER
       Before the Court is appellant’s March 9, 2018 motion to extend time to file his brief. We

GRANT the motion and ORDER the brief filed as of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE